NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: DENNIS ADRIAN VAZQUEZ,                   No. 14-60003

             Debtor.                            BAP No. 13-1014
______________________________

DENNIS ADRIAN VAZQUEZ,                          MEMORANDUM*

                Appellant,

 v.

AAA BLUEPRINT & DIGITAL
REPROGRAPHICS, a California
Corporation,

                Appellee.

                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
            Kurtz, Ballinger, and Pappas, Bankruptcy Judges, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Chapter 7 debtor Dennis Adrian Vazquez appeals pro se from the judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of the Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s grant

of summary judgment excepting from discharge Vazquez’s debt to AAA Blueprint

& Digital Reprographics. We have jurisdiction under 28 U.S.C. § 158(d). We

review de novo BAP decisions, and apply the same standard of review that the

BAP applied to the bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re

Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court properly granted summary judgment because the

findings in the state court action satisfied the elements for “willful and malicious

injury” under 11 U.S.C. § 523(a)(6), and California law precludes relitigation of

issues decided in a prior proceeding. See Diamond v. Kolcum (In re Diamond),

285 F.3d 822, 826 (9th Cir. 2002) (“In determining whether a party should be

estopped from relitigating an issue decided in a prior state court action, the

bankruptcy court must look to that state’s law of collateral estoppel.”); Lucido v.

Superior Court, 795 P.2d 1223, 1225 (Cal. 1990) (setting forth elements of issue

preclusion under California law); see also Ormsby v. First Am. Title Co. of Nev. (In

re Ormsby), 591 F.3d 1199, 1206-07 (9th Cir. 2010) (setting forth requirements for

non-dischargeability under § 523(a)(6)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                           2                                     14-60003